DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara (WO 2016/199543 A1, referencing US 2018/0140478 as an English language equivalent) in view of Umebayashi (US 9186280) and Wada (US 2016/0235593).
	Regarding claim 1, Fukuhara teaches a composite sheet manufacturing device comprising a first roller 12 having a first outer circumferential face and a plurality of recessed areas 12b retracted from the first outer circumferential face, a second roller 30 disposed so as to be adjacent to the first roller (Figures 5 and 7), rotated in synchronization with the first roller (paragraph 59) and having a second outer circumferential face opposed to the first outer circumferential face of the first roller and a plurality of first projections 32 that protrude from 
	Fukuhara differs from claim 1 in that:
i.	Fukuhara does not teach each outer diameter of the first roller and the third roller is the same size.
ii.	Fukuhara does not teach the third roller is joined to the first roller with a first gear pair therebetween so as to rotate at the same rotation frequency as that of the first roller


	Regarding claim 2, while not taught by Fukuhara, these additional limitations are satisfied for essentially the same reasons provided above. It is clear from Fukuhara that the first, second and third rollers are synchronized and Umebayashi and Wada are applied as above for suggesting equal roller diameters and the claimed gear pair arrangement for achieving such synchronization. If the first and second rollers were not synchronized, then the recesses of the first roller would not properly coincide with the projections of the second roller, as is clear from Figure 7 of Fukuhara.
	Regarding claim 3, Fukuhara further teaches a fourth roller 40 disposed so as to be adjacent to the first roller 12, rotated in synchronization with the first roller 12 and having a fourth outer circumferential face opposed to the first outer circumferential face of the first roller 12 and a plurality of second projections 42 that protrude from the fourth outer 
	Regarding claim 4, while not taught by Fukuhara, these additional limitations are satisfied for essentially the same reasons provided above. It is clear from Fukuhara that all of the rollers are synchronized and Umebayashi and Wada are applied as above for suggesting equal roller diameters and the claimed gear pair arrangement for achieving such synchronization. If the first and fourth rollers were not synchronized, then the recesses of the first roller would not properly coincide with the projections of the fourth roller, as is clear from Figure 6 of Fukuhara.
	Regarding claim 5, Fukuhara teaches a composite sheet manufacturing method comprising a first step of disposing a second roller having a plurality of first projections and a third roller so as to be adjacent to a first roller having a plurality of recessed areas retracted from an outer circumferential face of the first roller, rotating the first roller, the second roller and the third roller in synchronization with one another, and making the first projections of the second roller to be inserted into or extracted from the recessed areas of the first roller in a state in which a clearance is provided between each first projection of the second roller and each recessed area of the first roller, a second step of feeding a first sheet in between the first roller and the second roller being rotated, conveying the first sheet while supporting the first sheet on the outer circumferential face of the first roller, making the first sheet to be passed through a space between the first roller and the second roller, and making the first sheet to be 
	The additional limitations of claim 6 are satisfied for the he reason provided above in view of the applied teachings of Umebayashi and Wada.
 	Regarding claim 7, Fukuhara further teaches a fourth step of disposing a fourth roller having a plurality of second projections and a fifth roller so as to be adjacent to the first roller, rotating the fourth roller and the fifth roller in synchronization with the first roller, and making the second projections of the fourth roller to be inserted into or extracted from the recessed areas of the first roller in a state in which a clearance is provided between each second projection of the fourth roller and each recessed area of the first roller, a fifth step of conveying the first sheet and the second sheet having been passed through the space between the first 
	The additional limitations of claim 8 are satisfied for the he reason provided above in view of the applied teachings of Umebayashi and Wada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745